Citation Nr: 1721460	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $63,268.00, to include the question of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 to January 1977, and from December 1977 to February 1981. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 administrative decision by the Committee on Waivers and Compromises (Committee) which denied a waiver of recovery of an overpayment of pension benefits in the amount of $63,268.00.  In August 2012, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In October 2010, the Veteran testified during a hearing before a Decision Review Officer at a local RO.  In June 2014, the Veteran also testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts from both hearings are associated with the Virtual VA claims file.  During the June 2014 Board hearing, the Veteran submitted additional evidence, along with a signed waiver of RO jurisdiction.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In January 2015, the Board expanded rhe claim on appeal as reflected on the title pagee, and remanded this matter to the agency of original jurisdiction (AOJ) for further development.  After accomplishing some of the development requested, the AOJ continued to deny the Veteran's waiver request (as reflected in a December 2015 supplemental SOC (SSOC)), and  eturned the matter to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the record reveals that further action on the matter on appeal is still warranted, even though such will, regrettably, further delay an appellate decision on this matter.   

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is seeking waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $63,268.00.  The Veteran has challenged the validity of the debt, as he states that the debt was created in error due to an administrative error made by VA, which was not due to any fault on his part.  See August 2012 NOD and the Veteran's testimony during the October 2010 and June 2014 hearings.  In this regard, the Veteran has pointed out that, in May 2003, he received a letter from the Manila RO stating that he was receiving monthly payments of $1333.00 from that office for a service-connected disability currently rated at 60 percent.  A copy of this letter is in the claims file. The Veteran testified that, based upon this letter, he thought he was in receipt of compensation benefits (as opposed to pension benefits) and, thus, was free to work, including because, after receipt of this letter, he no longer received income verification reports from the RO, which are used to verify income for pension benefits.

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. §5112 (b)(9), (10) (West 2014); 38 C.F.R. § 3.500 (b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims (Court) has explained that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499   (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112 (b)(10) (West 2014); 38 C.F.R. § 3.500 (b) (2016).

The Court also has held that, before a decision can be made on whether the Veteran is entitled to waiver of recovery of the assessed overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

In its January 2015 remand, the Board instructed the AOJ to obtain and associate with the claims file copies of all outstanding records related to the matter on appeal (to include any pertinent information contained in the Veteran's Income Verification Match (IVM) file, or a reconstruction thereof) and conduct a written audit of the Veteran's account for the period of the overpayment.  A written copy of the audit was to be provided to the Veteran and his representative.  

Thereafter, the AOJ was instructed to formally adjudicate whether the overpayment charged to the Veteran was properly created, to include a determination as to whether the overpayment was the result of sole VA error under 38 U.S.C.A. § 5112(b)(9)(10) and 38 C.F.R. § 3.500(b)(2).  A comprehensive explanation of the reasons and bases for the decision was to be prepared and incorporated into the claims file and the Veteran and his representative were to be notified of the decision and allowed the requisite time period for response.  If it was determined that any or all of the overpayment was properly created, the Committee was to review the record and reconsider the Veteran's waiver request pursuant to the principals of equity and good conscience.  Lastly, if the benefit sought on appeal remained denied, an appropriate SSOC was to be furnished to the Veteran and his representative.  The SSOC was to include a recitation of the pertinent laws and regulations, including 38 U.S.C.A. § 5112 and 38 C.F.R. § 1.965(a) (which pertain to the effective dates of reductions and discontinuances and the elements pertinent to the principals of equity and good conscience).

Pursuant to the Board's remand, the AOJ associated all available pertinent records with the Veteran's claims file, conducted a written audit of the Veteran's account, and provided a copy of the audit to the Veteran and his representative.  Thereafter, however, the AOJ did not formally adjudicate whether the overpayment charged to the Veteran was properly created and did not otherwise provide any comprehensive decision discussing whether the overpayment was the result of sole VA error.  Rather, following the written audit, the matter was immediately referred to the Committee, which again denied the Veteran's waiver request under the principals of equity and good conscience.  An SSOC was subsequently issued, wherein it was explained that the debt was valid.  The SSOC did not, however, provide any notice as to the laws and regulations that are applicable in this case-to include  38 U.S.C.A. § 5112 and 38 C.F.R. § 1.965(a)).

As the AOJ did not formally adjudicate whether the overpayment charged to the Veteran was properly created and provide notice to the Veteran of its decision in this regard and an opportunity to respond thereto prior to referring his waiver request to the Committee for reconsideration, the AOJ did not substantially comply with the Board's remand instructions.  Hence, in order to ensure due process, another remand is unfortunately needed for the AOJ to formally adjudicate whether the overpayment at issue in this case was properly created, to provide the Veteran and his representative proper notice of such decision and an opportunity for response, and to provide adequate notice of the pertinent laws and regulations in this case.

Accordingly, this matter is hereby REMANDED for the following action:

1.  After completion of any development deemed necessary, formally adjudicate whether the overpayment charged to the Veteran was properly created, to specifically include a determination as to whether the overpayment of benefits was the result of sole VA error under 38 U.S.C.A. § 5112 (b)(9)(10) and 38 C.F.R. § 3.500 (b)(2).  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the Debt Management Center (DMC) and the Veteran.

In making this determination, consideration should be given to the May 2003 letter from the Manila RO which notified the Veteran that he was receiving monthly payments of $1333.00 from that office for a service-connected disability currently rated at 60 percent.  Also consider the series of emails between VA personnel in July 2012, which reflect that an employee at the DMC acknowledged that the Veteran's debt was not valid.

2.  Thereafter, the Veteran and his representative should be informed of the decision as to whether the overpayment was properly created and should be allowed the requisite period of time for a response.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.

3.  If it is determined that any or all of the overpayment at issue was properly created and after the Veteran and his representative have been provided an adequate opportunity to respond to the AOJ's decision in this regard, the Committee should review the record and reconsider the Veteran's waiver request pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  An SSOC is not the appropriate means for accomplishing this task, under proper appellate guidelines.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken prior to returning this matter to the Board.  See Stegall, supra.   

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the Veteran's waiver request in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in December 2015), and all legal authority.

6.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes full citation to and discussion of all legal authority considered-to include 38 U.S.C.A. § 5112 and 38 C.F.R. § 1.965(a)-along with  clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

